


EXHIBIT 10.1












































BANK INCENTIVE COMPENSATION PLAN (BICP)


Annual Executive Plan
As of January 1, 2012

























1

--------------------------------------------------------------------------------




BANK INCENTIVE COMPENSATION PLAN
Annual Executive Plan


TABLE OF CONTENTS
    
 
 
 
 
Page
1.0


 
Plan Objectives
 
2


2.0


 
Definitions    
 
2


3.0


 
Eligibility
 
3


4.0


 
Award Opportunity
 
3


5.0


 
Performance Measures
 
4


6.0


 
Award Determination
 
4


7.0


 
Award Conditions
 
5


8.0


 
Plan Communication
 
5


9.0


 
Administrative Control
 
6


10.0


 
Miscellaneous Conditions
 
6


 
 
 
 
 
Appendix A: 2012 Plan Year
 
 
 
 
Award Opportunity
 
9


 
 
Performance Measures
 
9








2

--------------------------------------------------------------------------------




        
BANK INCENTIVE COMPENSATION PLAN
Annual Executive Plan
PLAN DOCUMENT
1.0
Plan Objectives

1.1
The purpose of the Federal Home Loan Bank of Bank Incentive Compensation Plan -
Annual Executive Plan is to achieve four objectives:

1.
Motivate the President and Senior Officers to achieve the Bank's short-term
business objectives with a focus on longer-term objectives;

1.1.2
Link executive compensation to be consistent with strategic objectives and the
Finance Agency Consent Order - preserving and enhancing member access to
liquidity and funding through such things as Asset Improvement, Capital Adequacy
(stock repurchase and redemption or dividend payments), Risk Management and
Remediation of Examination Findings;

1.1.3
Provide a focus on longer term performance and outcomes through a competitive
reward structure for the President and Senior Officers; and

1.1.4
Provide a vehicle for closer Board involvement and communication with management
regarding Bank strategic priorities.

1.2
The Plan is a cash-based incentive plan, formulaic in nature and definitive in
terms of minimum, target and maximum levels of performance that reflects the
base case scenario in the Bank's strategic plan.

1.3
The Award Opportunity and Performance Measures, and other relevant information
for a Plan Year are set forth in Appendix A and Appendix B.

2.0
Definitions

•When used in this Plan, the following words and phrases shall have the
following meaning:
2.1.1
Award Opportunity is the award percentage (see Appendix A - Table 1) that may be
earned at the end of the Plan Year based on achievement of the Performance
Measures described in Appendix B - Table 1.

2.1.2
Bank means the Federal Home Loan Bank of Seattle.

2.1.3
Base Salary is defined as the Participant's earned income for the Plan Year,
which includes their base pay, overtime (if applicable), before any other
add-ons (i.e. bonuses, incentive pay, etc.) and after any adjustments (i.e.
leave w/o pay).

2.1.4
Board means the Bank's Board of Directors.


3

--------------------------------------------------------------------------------




2.1.5
Committee means the Governance, Budget and Compensation Committee of the Board.

2.1.6
Disabled means the Participant is receiving benefits under the Bank's Long Term
Disability Plan.

2.1.7
Finance Agency means the Federal Housing Finance Agency.

2.1.8
Participant means an employee who participates in the Plan pursuant to Section
3.0.



2.1.9
Performance Measure means each performance factor that is taken into
consideration under the Plan in determining the Participant's incentive award.



2.1.10
Plan means the Bank Incentive Compensation Plan - Annual Executive Plan.



2.1.11
Plan Award means an amount that is determined at the end of the Plan Year based
on results of the Performance Measures, subject to adjustments as provided in
Section 6.0.



2.1.12
Plan Year means the calendar year, January 1 through December 31, over which the
Performance Measures identified in Appendix B are measured.



2.1.13
President means the President and Chief Executive Officer of the Bank.



2.1.14
Risk Committee means the Risk Committee of the Board.



2.1.15
Senior Officer means a Senior Executive Officer of the Bank who is SVP and above
(excluding the President and Director of Auditing).



2.1.16
Transaction means a single transaction or a single strategy made up of more than
one transaction in determining the reporting threshold in section 5.5.

3.0
Eligibility

3.1
Eligibility for participation in the Plan is limited to the President and Senior
Officers of the Bank.

3.2
In order to participate in the Plan, all Participants must be employed by the
Bank prior to October 1st in the Plan Year. Employees employed on or after
October 1st will be allowed participation in the Plan pursuant to Section 10.2.

3.3
Employees who are transferred or promoted into the President or Senior Officer
position during the Plan Year will become eligible for this Plan pursuant to
Section 10.3.

3.4
An Employee that is a participant in any other annual incentive compensation
plan of the Bank will not be eligible to participate in this Plan.


4

--------------------------------------------------------------------------------




3.5
Contract employees, temporary employees, and part-time employees are not
eligible to participate in the Plan.

4.0
Award Opportunity

4.1
There will be two levels of Award Opportunities:



Level I:
President

Level II:
Senior Officers

5.0
Performance Measures

5.1
Performance Measures will be established with respect to each Plan Year as
described in Appendix B. Three achievement levels will be set for each Bank
Performance Measure:

Threshold
The minimum level of achievement for the Performance Measure(s).

Target
The target level of achievement for the Performance Measure(s).

Superior
The maximum level of achievement for the Performance Measure(s).

5.2
At the beginning of each Plan Year Performance Measures will be reviewed by the
Committee, in consultation with the Risk Committee, approved by the Board.

5.3
The Participant's incentive award will be based on the achievement level of the
Performance Measures.

5.4
All Performance Measures are to remain in effect for the entire Plan Year.
However, after the Plan Year commences, the Committee, in consultation with the
Risk Committee and with Board approval, may modify Bank Performance Measures.

5.5
All Bank transactions that may affect the Retained Earnings Performance Measures
by more than $10 million and their impact on incentive compensation shall be
reviewed with the Board. The Board shall provide to the Finance Agency, a
recommendation and sufficient detail about the transactions to enable
determination of the full set of consequences of the decision and an expected
time frame for achievement of the Performance Measure.

6.0
Award Determination



6.1
Each Performance Measure will be evaluated at the end of the Plan Year based on
performance results at or between threshold and target, or target and superior,
as identified in Appendix B - Table 1.



6.2
Based on the results from Section 6.1, an interpolated Award Opportunity will be
derived from Appendix A - Table 1, and an incentive award will be determined for
each Performance Measure.


5

--------------------------------------------------------------------------------




6.3
The Plan Award will be the composite of the incentive awards derived in Section
6.2, for each Performance Measure, less any reductions due to non-achievement of
Other Key Objectives provided in Appendix B and/or as provided in Section 6.4.



6.4
Depending upon the Board's assessment of severity and taking into consideration
other mitigating factors, Participants may receive less than their otherwise
earned award if, during the most recent examination of the Bank by the Finance
Agency or successor regulator, an unsafe or unsound practice or condition with
regard to the Bank was identified, unless the practice or condition took place
prior to start of employment, comes to the attention of said Participant prior
to examination and is not continued. However, Participants may receive their
earned award provided that the finding of an unsafe or unsound practice or
condition is subsequently resolved within the Performance Period in favor of the
Bank by the Finance Agency.

7.0
Award Conditions

7.1
No incentive award will be earned on any individual Performance Measure in which
the Bank fails to achieve threshold.

7.2
If the Bank fails to achieve threshold level performance on one or more
Performance Measures, individual incentive awards for the Participants shall in
no event exceed the percentage of the maximum potential award provided in
Appendix A calculated by subtracting from 100% the sum of the weightings for the
Performance Measures for which threshold level performance was not achieved.

7.3
No incentive award will be paid if the Participant does not have satisfactory
performance during the Plan Year. Satisfactory performance for each Participant
will be determined based on assessment against six dimensions of performance
which incorporate the duties of each job with specific weightings and specific
tasks: (1) Operating Metrics; (2) Risk Management; (3) External Relations; (4)
Leadership; (5) Strategy and Vision; and (6) People and Management.

7.4
Payment of earned Plan Awards will be deferred, up to a maximum of three years
from the deferral date, until the Bank has met and maintained for a period of 6
months the financial targets established for capital stock repurchases in the
Supervision Letter from Acting Director DeMarco dated October 26, 2010.

7.5
Total incentive awards for Participants under the Plan shall not exceed $665,875
which is 35% of the Participants aggregate base salaries as of January 1, 2012.
The maximum payout or incentive dollar cap will adjust as the Bank's financial
condition and performance deteriorates. Following are the maximum payout amounts
as the Bank's performance deteriorates and results in lower level of performance
measure achievement:

Overall Performance Level
Participant Incentive Dollar Cap
Threshold achievement is met on none of the performance measures
$—
Threshold achievement exactly met on all performance measures
$190,250 (10% of base salary)
Target achievement exactly met on all performance measures
$380,500 (20% of base salary)
Superior achievement exactly met on all performance measures
$665,875 (35% of base salary)




6

--------------------------------------------------------------------------------




The Participant incentive dollar cap will be interpolated for situations where
achievement of the performance measures falls between threshold and target or
target and superior. Adjustments to these specific dollar cap payout amounts
will be necessary as Participants' base salaries are adjusted during the plan
year or Participants are added or terminated from the Plan pursuant to Sections
10.2 and 10.3.
8.0 Plan Communication
8.1
Communications with Participants regarding the Plan should be made according to
the following schedule:

First quarter of Plan Year
Communicate Anticipated Performance Measures.
30 days after Finance Agency non-objection
Communicate Plan document and material changes.
After end of Plan Year
Final assessment of Bank Performance Measures and Other Key Objectives.



9.0
Administrative Control

9.1
The Committee will administer the Plan and may delegate day-to-day
administration to the Bank's Human Resources Department.

9.2
In addition to the authority expressly provided in the Plan, the Board shall
have such authority to control and manage the operation of the Plan and shall
have all authority necessary to accomplish these purposes, including, but not
limited to, authority over interpretation of the terms of the Plan, the
eligibility of any person to participate in the Plan and to receive benefits
under the Plan, and any Plan Award payouts from the Plan. The Board's
determinations and interpretations regarding the Plan shall be final, binding,
and conclusive.

10.0
Miscellaneous Conditions

10.1
Except as provided in Section 10.4, Participants must be employed by the Bank
until the pay period in which the Plan Award payments are made - in February of
the following year, subject to Finance Agency approval, unless awards are
deferred in accordance with Section 7.4.

10.2
Employees of the Bank who are hired on or after October 1st may (i) participate
in the plan if nominated by the President and approved by the Committee, and
(ii) be eligible to receive a prorated incentive award.


7

--------------------------------------------------------------------------------




10.3
After the Plan Year commences, employees of the Bank who are promoted into a
Senior Officer position will become eligible for this Plan and eligible to
receive a pro-rated incentive award.

10.4
The President may nominate Senior Officers who retire, die, or become disabled
during the Plan Year to be eligible to receive a prorated award.

10.5
Notwithstanding any Plan provision to the contrary, mere participation in the
Plan will not entitle a Participant to an award.

10.6
The designation of an employee as a Participant in the Plan does not guarantee
employment. Nothing in this Plan shall be deemed (i) to give any employee or
Participant any legal or equitable rights against the Bank, except as expressly
provided herein or provided by law; or (ii) to create a contract of employment
with any employee or Participant, to obligate the Bank to continue the service
of any employee or Participant, or to affect or modify any employee's or
Participant's term of employment in any way.

10.7
The right of the Bank to discipline or discharge a Participant shall not be
affected by any provision of this Plan.

10.8
In the event the Bank does not achieve threshold performance levels, the
President may recommend, with the concurrence of the Committee, eligibility for
incentive awards for extraordinary individual performance.

10.9
All incentive awards under the Plan will be paid out through regular payroll and
will be subject to applicable payroll tax withholdings and other appropriate
deductions.

10.10
Incentive awards will be made as soon as practical following the end of the Plan
Year, but no later than the last pay period in February, subject to Finance
Agency approval.

10.11
The Board has the right to revise, modify, or terminate the Plan in whole or in
part at any time or for any reason, and the right to reduce any recommended
incentive award amount, without the consent of any Participant.

10.12
Since no employee has a guaranteed right to any award under this Plan, any
attempt by an employee to sell, transfer, assign, pledge, or otherwise encumber
any anticipated award shall be void, and the Bank shall not be liable in any
manner for or subject to the debts, contracts, liabilities, engagements or torts
of any person who might anticipate an award under this program.

10.13
This Plan shall at all times be entirely unfunded and no provision shall at any
time be made with respect to segregating assets of the Bank for payment of any
award under this program.

10.14
The Plan shall be construed, regulated, and administered in accordance with the
laws of the state of Washington, unless otherwise preempted by the laws of the
United States.


8

--------------------------------------------------------------------------------




10.15
If any provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability shall not affect any other provision of the Plan, and the Plan
shall be construed and enforced as if such provision had not been included
herein.

10.16 In accordance with 10.4, if a Participant dies before receiving his or her
award, any amounts determined to be paid under this Plan shall be paid to the
Participant's surviving spouse, if any, or if none, to the Participant's estate.
The Bank's determination as to the identity of the proper payee of any amount
under this Plan shall be binding and conclusive and payment in accordance with
such determination shall constitute a complete discharge of all obligations on
account of such amount.
10.17
Any agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter of this Plan which are not contained herein will
have no effect or enforceability.




9

--------------------------------------------------------------------------------




BANK INCENTIVE COMPENSATION PLAN
Annual Executive Plan
APPENDIX A
2012 Plan Year

10

--------------------------------------------------------------------------------




Award Opportunity (as a percentage of Base Salary)
The Award Opportunity, as a percentage of Base Salary, for the 2012 Plan Year is
provided in Table 1.
Table 1 - Award Opportunity
Performance Level
No Award
Threshold
Target
Superior
I - President/CEO
—%
10%
20%
35%
II - Senior Officers (SVP and above)
—%
10%
20%
35%



Performance Measures
There will be at least three Bank Performance Measures for the 2012 Plan Year
(See Appendix B -Table 1 - Performance Measures). The achievement level for Bank
performance shall be according to specific measurements as reviewed by the
Committee, in consultation with the Risk Committee, and approved by the Board.





11

--------------------------------------------------------------------------------




BANK INCENTIVE COMPENSATION PLAN (BICP)
Annual Executive and Staff Plan
APPENDIX B
2012 Plan Year
 

12

--------------------------------------------------------------------------------




Performance Measures
There will be three categories of Bank Performance Measures for the 2012 Plan
Year. The achievement level for each Performance Measure will be based on actual
performance results at or between threshold and target, or target and superior
according to Table 1.
Table 1 - Performance Measures
Performance Measure
Weight
Threshold
Target
Superior
Capital Strength:
 
 
 
 
Retained Earnings
25%
$135 million
$155 million
$175 million
Market Value of Equity/Par Value of Common Stock
15%
75%
80%
85%
Profitability:
 
 
 
 
Return on PVCS (earned dividend) less federal funds effective rate
10%
(0.89%)
(0.06%)
0.77%
Mission/Member Goals:
 
 
 
 
Core Average Advances outstanding (Unpaid Principal Balance of all advances less
Large Members and ILCs)
10%
$5 billion
$5.6 billion
$6.2 billion
One new large member
10%
Establish Membership
 Borrow $500 million at 5 basis point or greater spread to cost of funds
Borrow $2 billion at 5 basis point or greater spread to cost of funds
Repurchase Excess Stock
20%
Obtain FHFA authority to repurchase stock
Conduct one repurchase round in 2012
Conduct two repurchase rounds in 2012
Improved member survey score assessing quality of interactions with
customer-facing staff
10%
3.0 Survey Score
3.2 Survey Score
3.4 Survey Score





Other Key Objectives


In addition to the above Performance Measures, the Committee, taking into
consideration the following Other Key Objectives, may reduce in part or in whole
awards for all or select Participants:

13

--------------------------------------------------------------------------------




1.
Operational errors or omissions resulting in material revisions to the financial
results, information submitted to the Finance Agency, or data used to determine
incentive payouts.



2.
Untimely submission of information made to the SEC, OF and/or the Finance
Agency.



3.
Insufficient progress made in the timely remediation of examination findings.



4.
Ineffective management of risk and safety and soundness considerations. All
significant operational decisions made by management that fall outside the risk
management thresholds established in the risk management policy overview
approved by the Board will be considered ineffective management and will result
in reduced reward payments. The Board approved risk management thresholds are
documented in the risk management policy overview approved by the Board.



5.
Participant receives written warning for performance or misconduct or remains on
a performance plan.



6.
Unsafe/Unsound practice in Participant's area of responsibility.



7.
Any input received from the Finance Agency regarding its observations regarding
the performance period.



8.
Determination of extraordinary circumstances.








14